PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Benenati, Vincent, A.
Application No. 13/756,714
Filed: 1 Feb 2013
Patent No. 9,700,453
Issued: 11 Jul 2017
:
:	DECISION ON PETITIONS
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed December 31, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed ADS.  This is also a decision on the petition to expedite under 37 CFR 1.182, filed December 31, 2021.

The petition under 37 CFR 1.182 is GRANTED.
	
The petition under 37 CFR 1.78(c) is DISMISSED.

Petition under 37 CFR 1.182:

With the instant petition under 37 CFR 1.182, Petitioner has requested expedited consideration, and paid the $210 petition fee.  In view thereof, the petition is granted.

Petition under 37 CFR 1.78:

A petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, Petitioner has paid the petition fee, submitted the reference in a properly marked up ADS, and made the proper statement of unintentional delay (including a satisfactory explanation of the delay in filing the petition).  



If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) and a Certificate of Correction (and the fee for the Certificate of Correction) are required.  No further petition fee is due on renewed petition.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

	
/DOUGLAS I WOOD/Attorney Advisor, OPET